DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-36 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested an LCD panel comprising the combination required by claim 21, including: a first substrate including a first base, a first A spacer and a third A spacer provided on the first base, and a first alignment film covering the first A spacer and the third A spacer; a second substrate including a second base, a second A spacer and a fourth A spacer provided on the second base, and a second alignment film covering the second A spacer and the fourth A spacer, the first A spacer and the second A spacer being aligned in a first direction in a planar view, the third A spacer and the fourth A spacer being aligned in a second direction intersecting the first direction in planar view, wherein the first alignment film coats at least a part of a surface of the first A spacer and a part of a surface of the third A spacer, and does not coat the second A spacer and the fourth A spacer, and the second alignment film coats at least a part of a surface of the second A spacer and a part of a surface of the fourth A spacer, and does not coat the first A spacer and the third A spacer.  Claims 22-36 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Okita (US 2017/0115525) discloses in figure 1, a first substrate including a first base 100, a first A spacer 104 and a third A spacer 104 provided on the first base, and a first alignment film 108 covering the first A spacer and the third A spacer; and a second substrate including a second base 200, a second A spacer 210 and a fourth A spacer 210 provided on the second base, and a second alignment film 108 covering the second A spacer and the fourth A spacer.  Okita does not disclose that the first A spacer and the second A spacer are aligned in a first direction in a planar view with the third A spacer and the fourth A spacer being aligned in a second direction intersecting the first direction in planar view.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871